PER CURIAM.
Final order appealed from reversed on law and facts, and the determination of the tax commissioners modified "by deducting 20 per cent, from the valuation of the special franchise to equalize the assessment with the assessment of the other real property in the town, and, as so modi*731■fled, unanimously confirmed, with $50 costs and disbursements, on the opinion in People ex rel. N. Y. C. & H. R. R. Co. v. Woodbury (Town of Minden) 125 N. Y. Supp. 728, decided herewith.
COCHRANE, J., concurs in result.